DocuSign Envelope ID: 38FCA1A5-57A8-4C21-BE67-E01EC706F4DF
                       Case 1:19-cv-11804-MKV Document 54 Filed 05/18/20 Page 1 of 3




        1   Xavier R. Donaldson, Esq. (NY Bar Number 2713105)
            Donaldson & Chilliest, LLP
        2   1825 Park Ave., Suite 1102
            New York, NY 10035
        3   (212) 722-4900 ph
            (212) 722-4966 fax
        4   XDonaldson@AOL.com (e-mail)
        5
            Michael S. Traylor, Esq. (CA. SBN 136814)
        6   Attorney Seeking Pro Hac Vice Admission
            Traylor Law Office, PC
        7   8601 Lincoln Blvd. 180
            Suite 525
        8   Los Angeles, CA. 90045
             (310) 401-6610 ph
        9   (661) 480-1200 fax
       10   Attorneys for Specially Appearing
            Defendants Damon Dash, Raquel Horn
       11   and Poppington, LLC (wrongfully named
            as “Damon Dash Studios”)
       12

       13

       14
                                     THE UNITED STATES DISTRICT COURT

       15
                               FOR THE SOUTHERN DISTRICT OF NEW YORK

       16
                                                    )
       17
             MONIQUE BUNN                           )        Case No. 19-cv-11804 (JSR)
                                                    )
       18                                           )
                                    Plaintiff
                                                    )        DECLARATION OF RAQUEL HORN IN
       19         vs.                               )
                                                    )        SUPPORT OF SPECIALLY APPEARING
       20                                           )        DEFENDANTS’ MOTION TO VACATE
                                                    )        DEFAULT, QUASH SERVICE AND
       21                                           )        DISMISS THE ACTION
             DAMON A. DASH, ET AL.                  )
       22                                           )
                                                    )
       23                                           )           DATE: APRIL 2, 2020
                                                    )           TIME: 3:00 P.M.
       24                           Defendants.     )           PLACE: COURTROOM 18C
             ______________________________________ )
       25
                                                                JUDGE: HON. MARY K. VYSKOCIL

       26

       27

       28                            DECLARATION OF RAQUEL HORN IN SUPPORT OF
                                    SPECIALLY APPEARING DEFENDANTS’ MOTION TO                  1
       29                       VACATE DEFAULT, QUASH SERVICE AND DISMISS THE ACTION
       30

       31
DocuSign Envelope ID: 38FCA1A5-57A8-4C21-BE67-E01EC706F4DF
                       Case 1:19-cv-11804-MKV Document 54 Filed 05/18/20 Page 2 of 3




        1

        2                                 DECLARATION OF RAQUEL HORN
        3
            I, Raquel Horn, do hereby declare, affirm and testify as to the following in connection
        4

        5   with this matter:
        6

        7
                     1. Damon Dash is the Chief Executive Officer of Poppington, LLC., a limited
        8

        9   liability company with all of its current operations (and operations during the period
       10
            of April 2019. No formal entity exists, known to the undersigned, with the name of
       11

       12   Damon Dash Studios; however, Mr. Dash and Poppington refer to the moniker
       13
            “Damon Dash Studios” in a variety of media. Mr. Dash has resided solely in the State
       14
            of California for approximately eight (8) years.
       15

       16            2. I am the Managing Member of Poppington, LLC. and has resided solely in
       17
            the State of California for approximately eight (8) years.
       18

       19
                     3. I was not personally served with the pleadings in this manner, nor was
       20   substituted service made upon either of them.
       21
                     4. The address of 13547 Ventura Blvd, Suite 199, Sherman Oaks, CA. is not
       22

       23   the physical address for the office of Poppington, LLC. my residence or Mr. Dash’s
       24
            residence.
       25

       26

       27

       28                            DECLARATION OF RAQUEL HORN IN SUPPORT OF
                                    SPECIALLY APPEARING DEFENDANTS’ MOTION TO                        2
       29                       VACATE DEFAULT, QUASH SERVICE AND DISMISS THE ACTION
       30

       31
DocuSign Envelope ID: 38FCA1A5-57A8-4C21-BE67-E01EC706F4DF
                       Case 1:19-cv-11804-MKV Document 54 Filed 05/18/20 Page 3 of 3




        1
                     5. Also, during the time of November 23, 2019 – January 6, 2020, Mr. Dash

        2   and Ms. Horn were traveling outside of the continental United States and had no
        3
            access to the unmonitored mailbox service referenced in the preceding paragraph.
        4

        5            The foregoing is true and correct and based upon my personal knowledge. If
        6
            called to testify, I would competently testify to the foregoing. I make this declaration
        7
            under penalty or perjury of the laws of the State of California, the State of New York
        8

        9   and the United States of America.
       10

       11

       12            Dated this 3rd day of March, 2020 at Los Angeles, CA.
       13

       14
            ____________________________
       15
            Raquel Horn
       16   Declarant
       17

       18

       19

       20

       21

       22

       23

       24

       25

       26

       27

       28                            DECLARATION OF RAQUEL HORN IN SUPPORT OF
                                    SPECIALLY APPEARING DEFENDANTS’ MOTION TO                          3
       29                       VACATE DEFAULT, QUASH SERVICE AND DISMISS THE ACTION
       30

       31
